       

                 
                                                                           
                                                                         
                                                                         
                                                                            
      
          
            
        

        

        




                

                            
                                    
                
                      
                                    
                    
              
                    
               
             
             
                              

                                   
                                      

                                      

                                      
                                      

                                      

                                      
                                      

                                      

                                       
                                      




                                                                              
                                                                                                      
                                                                                                    
                                                                                                    
                                                                                                       
          
              
                
            

            

            




                              
                                                    
                                                  
                                                  
                                                  
                         
                         
                      
                       





                                                                                                         
---..                1..7.77-rr"="""7"11111111.1.1151df111213
             !,ll!Illlin'ts" ti 11,1111t1,1101'11111q1u111111

                                                                111111
                                                            7020-2450 0002 1063 8961
                                                                                                                     Age:

                                                                                                                     R P
                                                                                                                       OSU0
                                                                                                                          4721

                                                                                                      1003
                                                                                                             19801    $80!
                                                                                                                     R23033100182-




        J

        Law Offices of Corbett H. Williams
        24422 Avenida de la Carlota, Ste. 370
        Laguna Hills, California 92653




                                                                      The Corporation Trust Company
                                                                      do Power Paragon, Inc.
                                                                      1209 Orange Street
                                                                      Wilmington, DE 19801
       ;'LAW OFFICES OF




                                                                  24422 Avenida de la Carlota, Ste. 370
                                                                  Laguna Hills, California 92653
                                                                  cwilliams@chwilliamslaw.com
                                                                  Tel: 949-679-9909
                                                                  Fax: 949-535-1031




                                        April 30, 2021


Via USPS Certified, Return Receipt

The Corporation Trust Company
c/o Power Paragon, Inc.
1209 Orange Street
Wilmington, DE 19801

       Re:    Patrick Burns v. Power Paragon, Inc., Case No. 30-2021-01197621-CU-0E-CXC

Dear Sir or Madam:

        Your receipt of the enclosed documents shall constitute service of process on Power
Paragon, Inc., a Delaware corporation in the matter referenced above pursuant to California Code
of Civil Procedure Section 415.40. Should you have any questions, please contact my office.

                                                   Sincerely,



                                                    orbett     illiamw
                                                   Law Offices of Corbett H. Williams


Enclosure




                                               1
             mieurrornuany rueu oy ouperior court Ur uainurrira, county VI urarige, uLirzotzuz I I I :30: 10 /Awl.
30-2021-01197621-CU-0E-CXC - ROA # 3 - DAVID H. YAMASAKI, Clerk of the Court By Georgina Ramirez, Deputy Clerk.


                                                                                                                                                    SUM-100

                                           SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                     (CiTACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
POWER PARAGON, INC. and DOES 1 through 10, inclusive


YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

PATRICK BURNS in his individual and representative capacities
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Onlino Solf-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomle.org), the California Courts Online Self-Help Center
 (www.courtinfo.ce.govisellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  jAVISO! Lo han demanded°. Si no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su version. Lea la Infomiecion a
 continuation.
    Irene 30 DIAS DE CALENDARIO descries de que le enbeguen esta citacion y papeles legates pare presenter one respuesta por escrito en esta
 corte y hacer que se entregue una copia a! demandante. Una carte o una Ilamada telefc5nice no lo protegen. Su respuesta por escrito tiene que ester
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulaic, que usted pueda user pare su respuesta.
 Puede encontrar estos formularios de le corte y mas information en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de !eyes de su condado o on la corte quo to quedo mbs coma. Si no puodo pager la cuoto de pn3sontecion, pida al secivterio de la code que
 le da un formulario de exencion de pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso porincumplimlento y la code le padre
 guitar su sueldo, diner° y blenes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que Name a un abogado inmediatamente. Si no conoce a un abogado, puede llama a un serviclo de
 remisidn a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucm. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la code done derecho a reclamar las cuotes y los costos exentos por imponer un gravamen sabre
 cualquier recuperecion de $10,000 6 mss de valor recibida mediente un ecuerdo o una concesiOn de arbitrate en un caso de derecho civil Irene que
 pager el gravamen de la corte antes de que la code pueda desechar el caso.
The name and address of the court is:                                                                      CA AF NI IMRFP• /Ahlmam              raw)).
(El nombre y direccion de la code es):                                                                         30-2021-0119762 1-CP:0E-CXC
 Superior Court for the County of Orange, Complex Division
751 W Santa Ana Blvd, Santa Ana, CA 92701                                                                                     Judge.Kirk Nakamura
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn y el flamer°
de telefono del abogado del demandante, o del demandante que no Ilene abogado, es):
Law Offices of Corbett H. Williams; Corbett H. Williams 24422 Avenida de la Carlota, Suite 370; 949-679-9909
DATE:                                                                        C                           ,                                          , Deputy
         0 4/2 8/2 0 2 1          DAVID H. YAMASAKI, Clerk of the Court                      Georgina Ramirez                                       (Adjunto)
(Fecha)                                                                       vc~r CLOS
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
 (SEALi

              k„IlT                   1.   r---1 as an individual defendant.
                                      2.   ni as the person sued under the fictitious name of (specify):
      C.            4.1
                                 0    3.         on behalf of (specify): Power Paragon, Inc.

                                           under nt     CCP 416.10 (corporation)                           1- 7    CCP 416.60 (minor)
             gt4                                        CCP 416.20 (defunct corporation)                   f- 7 CCP 416.70 (conservatee)
                                                  F - 1 CCP 416.40 (association or partnership)            ni CCP 416.90 (authorized person)
                                                        other (specify):
                                      4. ni      by personal delivery on (date)
                                                                                                                                                       Paget of1
Farm Adopted for Mandatory Use                                                                                               Code of Civil Procedure §§ 412.20, 465
Judicial Council of California
                                                                      SUMMONS
                                                                                                                                                 tway.courts.ca.pov
SUM-100 (Rev. July 1.20091
                                               tieworitually riieu uy oupenor uourt 01 Ui:11110M1a, laOlinly 01 uranye, ULF/LO/LUZ I   I I :JU: ID HIVI.
30-2021-0119 621-CU-OE-CXC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Georgina Ramirez, Deputy Clerk.


                                          1    Corbett H. Williams (Bar No. 246458)
                                               cwilliams@chwilliamslaw.com
                                          2    Law Offices of Corbett H. Williams
                                               24422 Avenida de la Carlota, Suite 370
                                          3    Laguna Hills, California 92653
                                               Telephone:    949.679.9909
                                          4    Facsimile:    949.535.1031

                                          5    Attorneys for Plaintiff
                                               PATRICK BURNS
                                          6

                                          7
                                                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                          8
                                                                                   FOR THE COUNTY OF ORANGE
                                          9

                                         10     PATRICK BURNS in his individual and                    Case No.:
                                                representative capacities,
                                         11                                                            Assigned tb:ssigned for all
                                                                                                                                -!*
                                                                                                                                     Purposes
                                                                                                                            qudge,KirkiNakamura
   Law Offices of Corbett H. Williams




                                                                          Plaintiff,
                                         12
                                                         v.                                            CLASS ACTION COMPLAINT FOR:                         C X-1 13
                                         13
                                                POWER PARAGON, INC. and DOES 1                        1. VIOLATION OF CALIFORNIA LABOR
                                         14     through 10, inclusive,                                   CODE §§ 510, 1194, AND 1197.1 (Unpaid
                                                                                                         Overtime Wages);
                                         15                               Defendants.                 2. VIOLATION OF CALIFORNIA LABOR
                                                                                                         CODE § 2802(a) (Failure to Indemnify
                                         16                                                              Necessary Expenditures);
                                                                                                      3. VIOLATION OF CALIFORNIA LABOR
                                         17                                                              CODE §§ 226.7, 226.7(b), and 512 (Meal
                                                                                                         Periods);
                                         18                                                           4. VIOLATION OF CALIFORNIA LABOR
                                                                                                         CODE § 226.7 (Rest Breaks);
                                         19                                                           5. VIOLATION OF CALIFORNIA
                                                                                                         BUSINESS & PROFESSIONS CODE §§
                                         20                                                              17200, et seq.
                                                                                                      6. CIVIL PENALTIES UNDER THE
                                         21                                                              PRIVATE ATTORNEYS GENERAL
                                                                                                         ACT, LABOR CODE §§ 2698, et seq.
                                        . 22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                Page 1

                                                                                           CLASS ACTION COMPLAINT
                                      1          Plaintiff PATRICK BURNS individually and on behalf of all other members of the public

                                      2   similarly situated, alleges as follows against defendants POWER PARAGON, INC. and DOES 1

                                      3   through 10, inclusive:

                                      4                                             THE PARTIES

                                      5          1.      Plaintiff PATRICK BURNS ("PLAINTIFF") is an individual residing in Los
                                      6   Angeles County, California.
                                      7          2.      Defendant POWER PARAGON, INC. ("PARAGON") is a corporation existing
                                      8   under the laws of the state of Delaware and is headquartered in Melbourne, Florida.
                                      9          3.      PARAGON is a subsidiary of L3Harris, a publicly traded technology services and
                                     10   defense contractor. According to Bloomberg, PARAGON provides engineering, development,
                                     11   manufacture, and integration of power conversion and distribution systems.
Law Offices of Corbett H. Williams




                                     12          4.      PLAINTIFF brings this class action on behalf of himself and a California class,
                                     13   defined as all individuals who are or previously were employed by Defendant Power Paragon, Inc.
                                     14   and worked in California at any time during the period beginning on four (4) years prior to the filing
                                     15   of this Complaint and ending on the date as determined by the Court (the "CLASS PERIOD"). The
                                     16   amount in controversy for the aggregate class claim is less than five million dollars ($5,000,000.00).
                                     17          5.      PLAINTIFF is unaware of the true names and capacities, whether corporate or

                                     18   individual, or otherwise, of defendants named as DOES 1 though 10, inclusive. Pursuant to

                                     19   California Code of Civil Procedure section 474, PLAINTIFF will seek leave of court to amend this

                                     20   Class Action Complaint to state said defendants' true names and capacities when the same have

                                     21   been ascertained. PLAINTIFF is informed and believes, and based on such information and belief,

                                     22   alleges that said fictitiously-named defendants are responsible in some manner for the injuries and

                                     23   damages to PLAINTIFF as further alleged herein.

                                     24          6.      PLAINTIFF is informed and believes, and thereon alleges, that each and all of the

                                     25   acts and omissions alleged herein was performed by, or is attributable to PARAGON and/or DOES

                                     26   1 through 10, inclusive, (hereafter referred to collectively as "DEFENDANTS") each acting as the

                                     27

                                     28
                                           Page 2

                                                                                  CLASS ACTION COMPLAINT
                                      1   agent for the other, with legal authority to act on the other's behalf The acts of any and all

                                      2   DEFENDANTS were in accordance with, and represent the official policy of DEFENDANTS.

                                      3           7.      PLAINTIFF is informed and believes, and on that basis alleges, that each defendant

                                      4   is the alter ego and joint employer, and is working in joint enterprise with, each and every other

                                      5   defendant. PLAINTIFF is further informed and believes, and on that basis alleges, that at all times

                                      6   relevant to this Complaint, each defendant was the agent or employee of each other defendant, and

                                      7   in the doing the acts alleged herein, was acting within the course and scope of such agency or

                                      8   employment, with the consent, provision, and authorization of each of the remaining defendants.

                                      9   All actions of each defendant were ratified and approved by every other defendant.

                                     10          8.      At all relevant times, DEFENDANTS, and each of them, ratified each and every act

                                     11   or omission complained of herein. At all relevant times, DEFENDANTS, and each of them, aided
Law Offices of Corbett H. Williams




                                     12   and abetted the acts and omissions of each and all the other Defendants in proximately causing the

                                     13   damages herein alleged.

                                     14          9.      PLAINTIFF is informed and believes, and thereon alleges, that each of said

                                     15   DEFENDANTS is in some manner intentionally, negligently, or otherwise responsible for the acts,

                                     16   omissions, occurrences, and transactions alleged herein.

                                     17                                     JURISDICTION AND VENUE

                                     18          10.     Venue is proper under California Code of Civil Procedure Section 395.5 because the

                                     19   obligation or liability that is the subject of this Complaint arose, at least in part, in this County and

                                     20   because one or more of the defendants are located in this County. The amount in controversy

                                     21   exceeds this Court's jurisdictional minimum.

                                     22                                       FACTUAL ALLEGATIONS

                                     23          11.     At all relevant times, DEFENDANTS employed PLAINTIFF as a Field Service

                                     24   Engineer and classified PLAINTIFF as "Exempt." Although PLAITNIFF is a skilled engineer, his

                                     25   job duties do not bring him and other similarly situated employees within any of the exemptions

                                     26   from the overtime laws under the applicable IWC Wage Order(s), including in particular, the

                                     27   Administrative Exemption, Professional Exemption or Executive Exemption

                                     28
                                           Page 3

                                                                                   CLASS ACTION COMPLAINT
                                      1          12.     Because of its misclassification of PLAINTIFF as "exempt," PARAGON has failed

                                      2   to pay PLAINTIFF for hundreds of hours of overtime, at the applicable overtime rate(s), including

                                      3   for time worked both in excess of eight (8) hours per day and forty (40) hours per week

                                      4          13.     In addition, PLAINTIFF and other CLASS Members were required to perform work

                                      5   as required by DEFENDANTS for more than five (5) hours during a shift without receiving an off-

                                      6   duty meal break. Further, DEFENDANTS failed to provide PLAINTIFF and CLASS Members with

                                      7   a second off-duty meal period each workday in which these employees were required by

                                      8   DEFENDANTS to work ten (10) hours of work. PLAINTIFF and the other CLASS Members

                                      9   therefore forfeited meal breaks without additional compensation and in accordance with

                                     10   DEFENDANTS' corporate policy and practice.

                                     11          14.     During the CLASS PERIOD, from time to time, PLAINTIFF and other CLASS
Law Offices of Corbett H. Williams




                                     12   Members were also required to work in excess of four (4) hours without being provided ten (10)

                                     13   minute rest periods. Further, these employees were denied their first rest periods of at least ten (10)

                                     14   minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest period of

                                     15   at least ten (10) minutes for some shifts worked of between six (6) and eight (8) hours, and a first,

                                     16   second and third rest period of at least ten (10) minutes for some shifts worked of ten (10) hours or

                                     17   more. PLAINTIFF and other CLASS Members were also not provided with one hour of wages in

                                     18   lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other CLASS Members

                                     19   were periodically denied their proper rest periods by DEFENDANTS and DEFENDANTS'

                                     20   managers.

                                     21          15.     PLAINTIFF and the other CLASS Members were also required to incur necessary,

                                     22   work-related expenses, for which they were not reimbursed fully, or at all. Such expenses include

                                     23   costs PLAINTIFF and the other CLASS Members incurred while traveling for business.

                                     24   DEFENDANTS maintain a policy which unlawfully caps the expenses for which PLAINTIFF and

                                     25   the other CLASS Members may request and obtain reimbursement.

                                     26

                                     27

                                     28
                                           Page 4

                                                                                  CLASS ACTION COMPLAINT
                                      1          PLAINTIFF Has Provided Notice of DEFENDANTS' Unlawful Conduct to the LWDA

                                      2          16.      On April 27, 2021, PLAINTIFF gave written notice through his counsel pursuant to

                                      3   the Private Attorneys General Act, Labor Code Sections 2698, et seq. ("PAGA") of PARAGON'S

                                      4   violations of various provisions of the Labor Code, including as alleged herein, to the Labor Code

                                      5   and Workforce Development Agency ("LWDA"). Such notice was also sent to PARAGON via

                                      6   registered U.S. Mail to the address of its principal executive office on file with the California

                                      7   Secretary of State. On that same day, PLAINTIFF, through his counsel, tendered the filing fee as

                                      8   required under Labor Code Section 2699.3.

                                      9          17.      If, within 60 days of the date of the written notice to the LWDA, the LWDA responds

                                     10   indicating that it does not intend to investigate of PARAGON'S violations of the Labor Code, or if

                                     11   the LWDA fails to respond within 65 days of that date, PLAINTIFF intends to amend this Class
Law Offices of Corbett H. Williams




                                     12   Action Complaint to state a cause of action for civil penalties under the PAGA as provided by Labor

                                     13   Code Section 2699.3(a)(2)(C).

                                     14                                   CLASS ACTION ALLEGATIONS

                                     15          18.      PLAINTIFF brings this action on behalf of himself and all others similarly situated

                                     16   as a class action pursuant to Section 382 of the Code of Civil Procedure and seek to represent a

                                     17   CLASS of similarly situated individuals defined as follows:

                                     18                "All individuals employed by Power Paragon, Inc. in California and who are or were

                                     19                misclassified `exempt.'"

                                     20          19.      The "CLASS PERIOD" is defined as four (4) years prior to the filing of the initial

                                     21   Complaint through the trial of this matter.

                                     22          20.      Members of the CLASS are so numerous that joinder of all members would be

                                     23   unfeasible and impractical.

                                     24          21.      The precise scope of the CLASS can be ascertained by DEFENDANTS' records.

                                     25          22.      There are questions of law and fact common among CLASS members including, but

                                     26   not necessarily limited to: (i) whether CLASS members were required to furnish personal vehicles

                                     27   for work purposes at their own expense; (ii) whether CLASS members were required to furnish and

                                     28
                                           Page 5

                                                                                  CLASS ACTION COMPLAINT
                                      1   use a personal cellular telephone for work purposes at their own expense; (iii) whether, as the result

                                      2   of DEFENDANTS' policies, CLASS members are entitled to recover amounts paid for such

                                      3   expenses; and (v) whether DEFENDANTS engaged in unfair business practices in violation of

                                      4   California Business & Professions Code 17200 et seq.

                                      5           23.     These common issues of fact and law predominate over any individualized issues.

                                      6           24.     PLAINTIFF's claims are typical of those of the CLASS, in that PLAINTIFF and

                                      7   CLASS members were exposed to the same unlawful, systematic and companywide policies

                                      8   discussed herein.

                                      9           25.     A class action is superior to other available methods for the fair and efficient

                                     10   adjudication of the controversy.

                                     11           26.     PLAINTIFF and his counsel will fairly and adequately protect the interests of the
Law Offices of Corbett H. Williams




                                     12   CLASS.

                                     13                                      FIRST CAUSE OF ACTION

                                     14    VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194, and 1197.1 (FAILURE TO

                                     15                                      PAY OVERTIME WAGES)

                                     16        (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                     17           27.     PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                     18   fully set forth herein.

                                     19           28.     At all relevant times, DEFENDANTS failed to compensate PLAINTIFF proper

                                     20   overtime wages for overtime hours worked because of DEFENDANTS' unlawful policy that failed

                                     21   to pay overtime rates for time worked in excess of 40 hours per work week, when such time did not

                                     22   exceed 8 hours in a single work day. Accordingly, during his employment with DEFENDANTS,

                                     23   PLAINTIFF and the other CLASS members regularly worked overtime hours, without being paid

                                     24   the proper amount of overtime pay.

                                     25           29.     DEFENDANTS' failure to pay PLAINTIFF and the other CLASS members the

                                     26   unpaid balance of premium overtime compensation violates, among other provisions, sections 510,

                                     27   1194, 1194.2 and 1197.1 of the Labor Code and applicable Wage Orders and is therefore unlawful.

                                     28
                                           Page 6

                                                                                  CLASS ACTION COMPLAINT
                                     1              30.   PLAINTIFF and the other CLASS members are entitled remedies, including, but not

                                     2    limited to, their unpaid overtime compensation, penalties, interest, injunctive relief, costs, and

                                     3    attorneys' fees.

                                      4                                   SECOND CAUSE OF ACTION

                                      5          VIOLATION OF CALIFORNIA LABOR CODE § 2802 (FAILURE TO INDEMNIFY

                                     6                                   NECESSARY EXPENDITURES)

                                      7           (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                     8              31.   PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      9   fully set forth herein.

                                     10             32.   Section 2802(a) of the California Labor Code requires DEFENDANTS to indemnify

                                     11   their employees for all necessary expenditures or losses they incur in direct consequence of the
Law Offices of Corbett H. Williams




                                     12   discharge of their duties.

                                     13             33.   Throughout the Class Period, DEFENDANTS failed to reimburse or to adequately

                                     14   reimburse PLAINTIFF and CLASS members necessary expenses incurred during the course of their

                                     15   employment, including, but not limited to, expenses incurred during work-related travel, the

                                     16   provision of personal electronic devices, including cellular telephones and personal vehicles.

                                     17             34.   As a direct consequence of DEFENDANTS' failure to reimburse them for necessary

                                     18   expenses as required by law, PLAINTIFF and the CLASS have suffered substantial monetary

                                     19   damages.

                                     20             35.   In addition to all unreimbursed "necessary" expenses, PLAINTIFF on behalf of

                                     21   himself and the CLASS, seeks recovery of all attorneys' fees and costs as provided by California

                                     22   Labor Code Section 2802(c).

                                     23   ////

                                     24   ////

                                     25   ////

                                     26   ////

                                     27   ////

                                     28
                                           Page 7

                                                                                 CLASS ACTION COMPLAINT
                                      1                                     THIRD CAUSE OF ACTION

                                      2   VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7, 226.7(b), and 512 (FAILURE TO

                                      3                                     PROVIDE MEAL PERIODS)

                                      4          (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                      5            36.    PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      6   fully set forth herein.

                                      7            37.    At all relevant times, the applicable IWC Wage Order and California Labor Code

                                      8   Section 226.7 governed PLAINTIFF and the other CLASS members' employment by

                                      9   DEFENDANT.

                                     10            38.    At all relevant times, California Labor Code Section 226.7 provided that no employer

                                     11   shall require an employee to work during any meal period mandated by an applicable order of the
Law Offices of Corbett H. Williams




                                     12   California IWC.

                                     13            39.    DEFENDANTS required PLAINTIFF and the other CLASS members to work five

                                     14   (5) or more hours without authorizing or permitting an uninterrupted, duty-free thirty (30) minute

                                     15   meal period.

                                     16            40.    DEFENDANTS failed to pay PLAINTIFF and the other CLASS members the full

                                     17   missed-meal period premium due pursuant to California Labor Code Section 226.7.

                                     18            41.    DEFENDANTS conduct violates the applicable IWC Wage Orders and California

                                     19   Labor Code Sections 226.7, 226.7(b), and 512.

                                     20            42.    Pursuant to the applicable IWC Wage Order and California Labor Code Section

                                     21   226.7(b), PLAINTIFF and the other CLASS members are entitled to recover one additional hour of

                                     22   pay at the employee's regular hourly rate of compensation for each work day that the meal period

                                     23   was not provided.

                                     24   ////

                                     25   ////

                                     26   ////

                                     27   ////

                                     28
                                           Page 8

                                                                                  CLASS ACTION COMPLAINT
                                      1                                    FOURTH CAUSE OF ACTION

                                     2     VIOLATION OF CALIFORNIA LABOR CODE § 226.7 (FAILURE TO PROVIDE REST

                                      3                                               PERIODS)

                                     4           (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                      5            43.    PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      6   fully set forth herein.

                                      7            44.    At all relevant times, the applicable IWC Wage Order and California Labor Code

                                      8   Section 226.7 governed PLAINTIFF and the other CLASS members employment by

                                      9   DEFENDANTS.

                                     10            45.    At all relevant times, California Labor Code Section 226.7 provided that no employer

                                     11   shall require an employee to work during any rest period mandated by an applicable order of the
Law Offices of Corbett H. Williams




                                     12   California IWC.

                                     13            46.    DEFENDANTS required PLAINTIFF and the other CLASS members to work four

                                     14   (4) or more hours without authorizing or permitting an uninterrupted ten (10) minute rest period per

                                     15   each four (4) hour period worked.

                                     16            47.    DEFENDANTS failed to pay PLAINTIFF and the other CLASS members the full

                                     17   missed-rest period premium due pursuant to California Labor Code Section 226.7.

                                     18            48.    DEFENDANTS conduct violates the applicable IWC Wage Orders and California

                                     19   Labor Code Section 226.7.

                                     20            49.    Pursuant to the applicable IWC Wage Order and California Labor Code Section

                                     21   226.7(b), PLAINTIFF and the other CLASS members are entitled to recover one additional hour of

                                     22   pay at the employee's regular hourly rate of compensation for each work day that the rest period

                                     23   was not provided.

                                     24   ////

                                     25   ////

                                     26   ////

                                     27   ////

                                     28
                                           Page 9

                                                                                  CLASS ACTION COMPLAINT
                                      1                                        FIFTH CAUSE OF ACTION

                                      2    UNLAWFUL, UNFAIR AND FRAUDULENT BUSINESS PRACTICES IN VIOLATION

                                      3              OF CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.

                                      4        (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                      5           50.     PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      6   fully set forth herein.

                                      7           51.     The unlawful conduct alleged herein, including, but not limited to, DEFENDANTS'

                                      8   failure to reimburse necessary expenses as required by California Labor Code Sections 2802(a)

                                      9   constitutes unlawful activity prohibited by California Business and Professions Code section 17200,

                                     10   et seq., including, but not limited to, Sections 17200, 17202, and 17203.

                                     11           52.     DEFENDANTS' actions herein alleged likewise constitute unfair, fraudulent and/or
Law Offices of Corbett H. Williams




                                     12   deceptive business practices within the meaning of California Business and Professions Code

                                     13   Sections 17200, et seq.

                                     14           53.     DEFENDANTS have deprived PLAINTIFF and members of the CLASS of money

                                     15   and/or property and PLAINTIFF and members of the CLASS have suffered injury in fact as the

                                     16   direct and proximate consequence of the unlawful, unfair and fraudulent conduct alleged herein.

                                     17           54.     Pursuant to Section 17203 of the California Business and Professions Code,

                                     18   PLAINTIFF seeks an order of this Court enjoining DEFENDANTS from continuing to engage in

                                     19   unlawful, unfair, or deceptive business practices and any other act prohibited by law, including those

                                     20   set forth in this Complaint. PLAINTIFF also seeks an order requiring DEFENDANTS to make full

                                     21   restitution of all moneys wrongfully withheld from PLAINTIFF and the CLASS members.

                                     22                                          PRAYER FOR RELIEF

                                     23          WHEREFORE, PLAINTIFF, on behalf of himself all CLASS members and all aggrieved

                                     24   employees of DEFENDANTS, pray for relief and judgment as•follows:

                                     25                  1.         Actual damages;

                                     26                  2.         Pre judgment and post-judgment interest;

                                     27                  3.         Statutory damages;

                                     28
                                           Page 10

                                                                                      CLASS ACTION COMPLAINT
                                      1                 4.      Restitution;

                                      2                 5.      An award of reasonable attorneys' fees pursuant to Labor Code Sections

                                      3                         2802(c), 218.5, and any other applicable law(s) that may provide for recovery

                                      4                         of attorneys' fees;

                                      5                 6.      An order enjoining DEFENDANTS from continuing the unlawful conduct

                                      6                         described herein;

                                      7                 7.      Costs of suit; and

                                      8                 8.      All such other remedies, legal or equitable as the Court may deem proper or

                                      9                         necessary.

                                     10   Dated:    April 28, 2021                    Law Offic s of Corbett H. Wi ams

                                     11
Law Offices of Corbett H. Williams




                                                                                      By:
                                     12                                                        ney        Plaintiff
                                                                                            PATRIC
                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          Page 11

                                                                                 CLASS ACTION COMPLAINT
P r
              tiectronicany rilea Dy superior Court or cautornia, County or orange, U4/ZO/LUZ1 0 AM.
 30-2021-01197621-CU-0E-CXC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Georgina Ramirez, Deputy Clerk.
                                                                                                                                                                        CM-010
      ATTORNEY GB PARTY WITHOUT ATTORNEY (Name, State Bar number, and address).                                                         FOR COURT USE ONLY
  — Law Offices of Corbett H. Williams
    Corbett H. Williams (SBN 246458)
    24422 Avenida de la Carlota, Suite 370
    Laguna Hills, California 92653
            TELEPHONE NO.:      949-679-9909                       FAX NO.:   949-535-1031
      ATTORNEY FOR (Name):      Patrick Burns
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange
          STREET ADDRESS:       751 W Santa Ana Blvd.
          MAILING ADDRESS:
         CITY AND ZIP CODE: Santa   Ana, CA 92701
              BRANCH NAME:      Complex Division
       CASE NAME:
       Patrick Burns v. Power Paragon, Inc.
      CIVIL CASE COVER SHEET                            Complex Case Designation
                                                                                             '304021;01197621tCU-0E-CXC
       Unlimited      I= Limited
       (Amount               (Amount               =     Counter               Joinder CI
                                                                                           JUDGE: •Jul-clie'-Kir'kijake‘m
                                                                                                                        —iir4
       demanded              demanded is          Filed with first appearance by defendant
       exceeds $25,000)      $25,000 or less)          (Cal. Rules  of Court, rule 3.402)   DEPT:       CX-103
                                Items 1-6 be ow must be completed (see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
         Auto Tort                                             Contract                                        Provisionally Complex Civil Litigation
                Auto (22)                                            Breach of contract/warranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
            • Uninsured motorist (46)                         El     Rule 3.740 collections (09)               n      Antitrust/Trade regulation (03)
        Other PIIPD/VVD (Personal Injury/Property                    Other collections (09)                    n      Construction defect (10)
        DamagelWrongful Death) Tort                            n     Insurance coverage (18)                   n      Mass tort (40)
        ED Asbestos (04)                                       n     Other contract (37)                   CI         Securities litigation (28)
        n       Product liability (24)                         Real Property                                          Environmental/Toxic tort (30)
        n       Medical malpractice (45)                             Eminent domain/Inverse                    =I     Insurance coverage claims arising from the
        n       Other PI/PD/WD (23)                                  condemnation (14)                                above listed provisionally complex case
                                                                     Wrongful eviction (33)                           types (41)
        oNon-PUPDAND (Other) Tort
                Business tort/unfair business practice (07)    El    Other real property (26)                  Enforcement of Judgment
        CI      Civil rights (08)                             Unlawful Detainer                            I=        Enforcement of judgment (20)
        a       Defamation (13)                               ED Commercial (31)                               Miscellaneous Civil Complaint
                Fraud (16)                                          Residential (32)                       I=         RICO (27)
                Intellectual property (19)                          Drugs (38)                             E] Other complaint (not specified above) (42)
                Professional negligence (25)                  Judicial Review                              Miscellaneous Civil Petition
                Other non-PI/PD/WD tort (35)                  ELI Asset forfeiture (05)
           Lei.loyment                                         nPetition     re: arbitration award (11)
                                                                                                           n    Partnership and corporate governance (21)
                                                                                                                Other petition (not specified above) (43)
                Wrongful termination (36)                     LI    Writ of mandate (02)
        1- 1 Other employment (15)                            1- 1  Other judicial review (39)
  2. This case Lam] is           E] is not       complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
         factors requiring exceptional judicial management:
         a. ED Large number of separately represented parties           d. 1=3 Large number of witnesses
         b. E] Extensive motion practice raising difficult or novel e.              =Coordination
                                                                                             with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
         c. 1:] Substantial amount of documentary evidence              f. El Substantial postjudgment judicial supervision
  3.     Remedies sought (check all that apply): a.= monetary b.= nonmonetary; declaratory or injunctive relief                                             C. =punitive
  4.     Number of causes of action (specify):
  5.     This case         is El is not a class action suit.
  6.     If there are any known related cases, file and serve a notice of related case. (You r =y se fo M-015.)
  Date: April 28, 2021
  Corbett H. Williams
                                      (TYPE OR PRINT NAME)                                                (S        TUR   F PARTY OR ATTO                PARTY)
                                                                          NOTICE
      • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
        under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in sanctions.
      • File this cover sheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
      • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                        Pagel of 2
         Adnnlndfn, Mandl:M:1d lIgn                            "N/11   r•A OC f.r11/CCI CLIC=1*                           Cal. Rules of Court. rules 2.30. 3.220, 3.4004.403. 3.740;
                                                                                                                                           CM-010
                                          INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
    To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
    complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
    statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
    one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
    check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
    To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
    sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
    its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
    To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined 03 an action for recovery of money
    owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
    which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
    damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
    attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
    time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
    case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
    To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
    case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
    completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
    complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
    plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
    the case is complex.                                      CASE TYPES AND EXAMPLES
    Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
         Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
              Damage/Wrongful Death                          Breach of RentaVLease                          Antitrust/Trade Regulation (03)
         Uninsured Motorist (46) (if the                         Contract (not unlawful detainer            Construction Defect (10)
              case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
              motorist claim subject to                      Contract/Warranty Breach—Seller                Securities Litigation (28)
              arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
              instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
    Other Pi/PDM/D (Personal injury/                             Warranty                                        (arising from provisionally complex
    Property Damage/Wrongful Death)                          Other Breach of Contract/VVarranty                  case type listed above) (41)
    Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
        Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
             Asbestos Property Damage                        Collection Case—Seller Plaintiff                    Abstract of Judgment (Out of
             Asbestos Personal injury/                       Other Promissory Note/Collections                        County)
                    Wrongful Death                               Case                                            Confession of Judgment (non-
        Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
              toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
        Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
             Medical Malpractice—                            Other Coverage                                         (not unpaid taxes)
                    Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
             Other Professional Health Care                  Contractual Fraud                                      Judgment on Unpaid Taxes
                    Malpractice                              Other Contract Dispute                             Other Enforcement of Judgment
        Other PI/PD/WD (23)                         Real Property                                                     Case
             Premises Liability (e.g., stip             Eminent Domain/inverse                          Miscellaneous Civil Complaint
                    and fall)                                Condemnation (14)                              RICO (27)
             Intentional Bodily Injury/PIM/VD           Wrongful Eviction (33)                              Other Complaint (not specified
                    (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)            above) (42)
             Intentional Infliction of                      Writ of Possession of Real Property                 Declaratory Relief Only
                    Emotional Distress                      Mortgage Foreclosure                                Injunctive Relief Only (non-
             Negligent Infliction of                                                                                  harassment)
                                                            Quiet Title
                    Emotional Distress                      Other Real Property (not eminent                    Mechanics Lien
             Other PI/PDAND                                 domain, landlord/tenant, or                         Other Commercial Complaint
    Non-Pl/PDNVD (Other) Tort                               foreclosure)                                              Case (non-tort/non-complex)
                                                    Unlawful Detainer                                           Other Civil Complaint
        Business Tort/Unfair Business                                                                                (non-tort/non-complex)
           Practice (07)                                Commercial (31)
        Civil Rights (e.g., discrimination,                                                             Miscellaneous Civil Petition
                                                       Residential (32)                                    Partnership and Corporate
            false arrest) (not civil                   Drugs (38) (if the case involves illegal
             harassment) (08)                                                                                   Governance (21)
                                                            drugs, check this item; otherwise,             Other Petition (not specified
        Defamation (e.g., slander, libel)                   report as Commercial or Residential)
               (13)                                                                                             above) (43)
                                                    Judicial Review                                             Civil Harassment
       Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
       Intellectual Property (19)                      Petition Re: Arbitration Award (11)
        Professional Negligence (25)                                                                           Elder/Dependent Adult
                                                       Writ of Mandate (02)                                          Abuse
            Legal Malpractice                               Writ—Administrative Mandamus                       Election Contest
            Other Professional Malpractice                  Writ—Mandamus on Limited Court
                 (not medical or legal)                                                                        Petition for Name Change
                                                               Case Matter                                     Petition for Relief From Late
         Other Non-Pl/PD/WD Tort (35)                       Writ—Other Limited Court Case                            Claim
    Employment                                                 Review
       Wrongful Termination (36)                                                                               Other Civil Petition
                                                       Other Judicial Review (39)
       Other Employment (15)                               Review of Health Officer Order
                                                           Notice of Appeal—Labor
                                                               Commissioner Appeals
.   CM-010 Rev. July 1, 2007)                                                                                                              Page 2 at 2
                                                       CIVII nARF COVER RI-IFFT
                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                       ALTERNATIVE DISPUTE RESOLUTION (ADR)
                              INFORMATION PACKAGE


NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

                                California Rules of Court — Rule 3.221
                       Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Information Package that includes, at a minimum, all of the following:

    (1) General information about the potential advantages and disadvantages of ADR
    and descriptions of the principal ADR processes.

    (2) Information about the ADR programs available in that court, including citations to
    any applicable local court rules and directions for contacting any court staff
    responsible for providing parties with assistance regarding ADR.

    (3) Information about the availability of local dispute resolution programs funded
    under the Dispute Resolutions Program Act (DRPA), in counties that are
    participating in the DRPA. This information may take the form of a list of the
    applicable programs or directions for contacting the county's DRPA coordinator.

    (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
    process.

(b) A court may make the ADR Information Package available on its website as long as
paper copies are also made available in the clerk's office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR
Information Package on any new parties to the action along with the cross-complaint.




L1200 Rev. Dec. 2019                                                                    Page 1 of 4
                               SUPERIOR COURT OF CALIFORNIA
                                    COUNTY OF ORANGE

                                            ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute.

Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.


L1200 Rev. Dec. 2019                                                                                 Page 2 of 4
Less discovery. There generally is less opportunity to find out about the other side's case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and a lawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

    Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
    want another person to decide the outcome of their dispute for them but would like to avoid the
    formality, time, and expense of a trial. It may also be appropriate for complex matters where the
    parties want a decision-maker who has training or experience in the subject matter of the dispute.

    Cases for Which Arbitration May      Nod   Be Appropriate. If parties want to retain control over how
    their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
    arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
    evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
    more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

    Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
    parties have a relationship they want to preserve. So when family members, neighbors, or business
    partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
    emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
    them communicate with each other in an effective and nondestructive manner.

    Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
    parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
    parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
    the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


L1200 Rev. Dec. 2019                                                                                Page 3 of 4
often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

    Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
    appropriate in cases in which there are technical issues that require special expertise to resolve or
    the only significant issue in the case is the amount of damages.

    Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
    appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:
    •    Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
         1-800-852-5210
    •    Contact the Orange County Bar Association at (949) 440-6700
    •    Look in the telephone directories under "Arbitrators" or "Mediators"

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:
    •     OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
    •     Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court's website at www.occourts.org.




L1200 Rev. Dec. 2019                                                                                Page 4 of 4
ATTORNEY OR PARTY WITHOUT ATTORNEY:             STATE BAR NO.:                                    FOR COURT USE ONLY
NAME:
FIRM NAME:
STREET ADDRESS:                                                                                For your protection.
CITY:                                           STATE:              ZIP CODE:                  and privacy, please
TELEPHONE NO.:                                  FAX NO.:                                       press the Clear This
E-MA1L ADDRESS:
ATTORNEY FOR (name):
                                                                                               Form button after you
                                                                                               are done printing this
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                 form.
JUSTICE CENTER:
0 Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
0 Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
0 Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beach, CA 92660-2595
0 North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
CI West — 8141 131° Street, Westminster, CA 92683-4593

PLAINTIFF/PET1TIONER:

DEFENDANT/RESPONDENT:
                                                                                             CASE NUMBER:
ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION


Plaintiff(s)/Petitioner(s),



and defendant(s)/respondent(s),



agree to the following dispute resolution process:

[1 Mediation

0 Arbitration (must specify code)
                 n Under section 1141.11 of the Code of Civil Procedure
                 0 Under section 1280 of the Code of Civil Procedure

['Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

0 I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

0 The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


Date:
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)



Date:
                                 (SIGNATURE OF DEFENDANT OR ATTORNEY)                 (SIGNATURE OF DEFENDANT OR ATTORNEY)


                              ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                       California Rules of Court, rule 3.221
L1270 (Rev. March 2019)
                                     1    Corbett H. Williams (Bar No. 246458)
                                          cwilliams@chwilliamslaw.com
                                     2    Law Offices of Corbett H. Williams
                                          24422 Avenida de la Carlota, Suite 370
                                     3    Laguna Hills, California 92653
                                          Telephone:     949.679.9909
                                     4    Facsimile:     949.535.1031
                                     5    Attorneys for Plaintiff
                                          PATRICK BURNS
                                     6

                                     7
                                                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                     8
                                                                            FOR THE COUNTY OF ORANGE
                                     9

                                     10    PATRICK BURNS in his individual and                 Case No.: 30-2021-01197621-CU-0E-CXC
                                           representative capacities,
                                     11                                                        Assigned to: Hon. Kirk Nakamura, Dept. CX-103
Law Offices of Corbett H. Williams




                                                                    Plaintiff,
                                     12
                                                     v.                                         FIRST AMENDED CLASS ACTION
                                     13                                                         COMPLAINT FOR:
                                            POWER PARAGON, INC. and DOES 1
                                     14     through 10, inclusive,                             1. VIOLATION OF CALIFORNIA LABOR
                                                                                                   CODE §§ 510, 1194, 1194.2, 1197 and
                                     15                             Defendants.                    1197.1 (Unpaid Overtime, Straight Time
                                                                                                   and Minimum Wages);
                                     16                                                        2. VIOLATION OF CALIFORNIA LABOR
                                                                                                   CODE § 2802(a) (Failure to Indemnify
                                     17                                                            Necessary Expenditures);
                                                                                               3. VIOLATION OF CALIFORNIA LABOR
                                     18                                                            CODE §§ 226.7, 226.7(b), and 512 (Meal
                                                                                                   Periods);
                                     19                                                        4. VIOLATION OF CALIFORNIA LABOR
                                                                                                   CODE § 226.7 (Rest Breaks);
                                     20                                                        5. VIOLATION OF CALIFORNIA LABOR
                                                                                                   CODE § 226 (Inaccurate or Non-
                                     21                                                             Compliant Wage Statements);
                                                                                                6. VIOLATION OF CALIFORNIA
                                     22                                                             BUSINESS & PROFESSIONS CODE §§
                                                                                                    17200, et seq.
                                     23

                                     24

                                     25

                                     26

                                     27




                                          1
                                     28
                                            Page 1

                                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                     1           Plaintiff PATRICK BURNS individually and on behalf of all other members of the public

                                     2    similarly situated, alleges as follows against defendants POWER PARAGON, INC. and DOES 1

                                     3    through 10, inclusive:

                                     4                                               THE PARTIES
                                     5           1.      Plaintiff PATRICK BURNS ("PLAINTIFF") is an individual residing in Los
                                     6    Angeles County, California.
                                     7            2.      Defendant POWER PARAGON, INC. ("PARAGON") is a corporation existing
                                     8    under the laws of the state of Delaware and is headquartered in Melbourne, Florida.
                                     9            3.      PARAGON is a subsidiary of L3Harris, a publicly traded technology services and
                                     10   defense contractor. According to Bloomberg, PARAGON provides engineering, development,
                                     11   manufacture, and integration of power conversion and distribution systems.
Law Offices of Corbett H. Williams




                                     12           4.      PLAINTIFF brings this class action on behalf of himself and a California class,
                                     13   defined as all individuals who are or previously were employed by Defendant Power Paragon, Inc.
                                     14   and worked in California at any time during the period beginning on four (4) years prior to the filing
                                     15    of this Complaint and ending on the date as determined by the Court (the "CLASS PERIOD"). The
                                     16    amount in controversy for the aggregate class claim is less than five million dollars ($5,000,000.00).
                                     17           5.      PLAINTIFF is unaware of the true names and capacities, whether corporate or

                                     18    individual, or otherwise, of defendants named as DOES 1 though 10, inclusive. Pursuant to

                                     19    California Code of Civil Procedure section 474, PLAINTIFF will seek leave of court to amend this

                                     20    Class Action Complaint to state said defendants' true names and capacities when the same have

                                     21    been ascertained. PLAINTIFF is informed and believes, and based on such information and belief,

                                     22    alleges that said fictitiously-named defendants are responsible in some manner for the injuries and

                                     23    damages to PLAINTIFF as further alleged herein.

                                     24           6.      PLAINTIFF is informed and believes, and thereon alleges, that each and all of the

                                     25    acts and omissions alleged herein was performed by, or is attributable to PARAGON and/or DOES

                                     26    1 through 10, inclusive, (hereafter referred to collectively as "DEFENDANTS") each acting as the

                                     27

                                     28
                                            Page 2

                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
          1     agent for the other, with legal authority to act on the other's behalf. The acts of any and all

          2     DEFENDANTS were in accordance with, and represent the official policy of DEFENDANTS.

          3              7.     PLAINTIFF is informed and believes, and on that basis alleges, that each defendant

          4     is the alter ego and joint employer, and is working in joint enterprise with, each and every other

          5     defendant. PLAINTIFF is further informed and believes, and on that basis alleges, that at all times

      6         relevant to this Complaint, each defendant was the agent or employee of each other defendant, and

      7         in the doing the acts alleged herein, was acting within the course and scope of such agency or

      8         employment, with the consent, provision, and authorization of each of the remaining defendants.

      9         All actions of each defendant were ratified and approved by every other defendant.

     10                 8.     At all relevant times, DEFENDANTS, and each of them, ratified each and every act

     11        or omission complained of herein. At all relevant times, DEFENDANTS, and each of them, aided

     12        and abetted the acts and omissions of each and all the other Defendants in proximately causing the

     13        damages herein alleged.

     14                 9.     PLAINTIFF is informed and believes, and thereon alleges, that each of said

     15        DEFENDANTS is in some manner intentionally, negligently, or otherwise responsible for the acts,

 16            omissions, occurrences, and transactions alleged herein.

 17                                             JURISDICTION AND VENUE

 18                    10.    Venue is proper under California Code of Civil Procedure Section 395.5 because the

 19           obligation or liability that is the subject of this Complaint arose, at least in part, in this County and

 20           because one or more of the defendants are located in this County. The amount in controversy

 21           exceeds this Court's jurisdictional minimum.

22                                               FACTUAL ALLEGATIONS

23                     11.    At all relevant times, DEFENDANTS employed PLAINTIFF as a Field Service

24            Engineer and classified PLAINTIFF as "Exempt." Although PLAITTIFF is a skilled engineer, his

25        job duties do not bring him and other similarly situated employees within any of the exemptions

26        from the overtime laws under the applicable IWC Wage Order(s), including in particular, the

27        Administrative Exemption, Professional Exemption or Executive Exemption. DEFENDANTS has

28
              Page 3

                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                              and continues to employ numerous other individuals within CaWorn%

                                     2        classified as "exempt."

                                     3                  12.     Because of its misclassification of PLAINTIFF as "excovi," PEYENDANTS

                                     4        failed to pay PLAINTIFF for hundreds of hours of overtime, at the applicab;e overtime rate(s),

                                     5        including for time worked both in excess of eight (8) hours per day and forty (40) hours per week.

                                     6                   13.    In addition to failing to pay PLAINTIFF and the other CLASS Members overtime,

                                     7            DEFENDANTS have failed to pay those employees for all hours worked, including minimum,

                                     8            straight and overtime wages. For example, when PLAINTIFF and the other CLASS Members are

                                         9        required to travel for work, they are not paid for time spent traveling in excess of 8 hours per day.

                                     10                   14.    In addition, PLAINTIFF and other CLASS Members were required to perform work

                                     11           as required by DEFENDANTS for more than five (5) hours during a shift without receiving an off-
Law Offices of Corbett H. Williams




                                     12            duty meal break. Further, DEFENDANTS failed to provide PLAINTIFF and CLASS Members with

                                     13            a second off-duty meal period each workday in which these employees were required by

                                     14            DEFENDANTS to work ten (10) hours of work. PLAINTIFF and the other CLASS Members
                                         15        therefore forfeited meal breaks without additional compensation and in accordance with

                                         16        DEFENDANTS' corporate policy and practice.

                                         17               15.     During the CLASS PERIOD, from time to time, PLAINTIFF and other CLASS

                                         18        Members were also required to work in excess of four (4) hours without being provided ten (10)

                                         19        minute rest periods. Further, these employees were denied their first rest periods of at least ten (10)

                                         20        minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest period of

                                         21        at least ten (10) minutes for some shifts worked of between six (6) and eight (8) hours, and a first,

                                         22        second and third rest period of at least ten (10) minutes for some shifts worked of ten (10) hours or

                                         23        more. PLAINTIFF and other CLASS Members were also not provided with one hour of wages in

                                         24         lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other CLASS Members
                                         25         were periodically denied their proper rest periods by DEFENDANTS and DEFENDANTS'

                                         26         managers.

                                             27

                                             28
                                                     Page 4

                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                     1             16.  PLAINTIFF and the other CLASS Members were also required to
                                                                                                                            incur necessary,
                                     2    work-related expenses, for which they were not reimbursed fully, or
                                                                                                              at all. Such expenses include
                                          costs PLAINTIFF and the other CLASS Members incurred while
                                                                                                                    traveling for business.
                                     4    DEFENDANTS maintain a policy which unlawfully caps the expenses for which PLAINTIFF and

                                     5    the other CLASS Members may request and obtain reimbursement.

                                     6             17.      DEFENDANTS have also failed to furnish PLAINTIFF and the other CLASS
                                     7    Members with wage statements that accurately reflect all time worked and the applicable hourly

                                     8    rates.

                                     9             PLAINTIFF Has Provided Notice of DEFENDANTS' Unlawful Conduct to the LWDA
                                     10            18.      On April 27, 2021, PLAINTIFF gave written notice through his counsel pursuant to
                                     11   the Private Attorneys General Act, Labor Code Sections 2698, et seq. ("PAGA") of PARAGON'S
Law Offices of Corbett H. Williams




                                     12   violations of various provisions of the Labor Code, including as alleged herein, to the Labor Code

                                     13   and Workforce Development Agency ("LWDA"). Such notice was also sent to PARAGON via

                                     14    registered U.S. Mail to the address of its principal executive office on file with the California

                                     15    Secretary of State. On that same day, PLAINTIFF, through his counsel, tendered the filing fee as

                                     16    required under Labor Code Section 2699.3.

                                     17             19.      If, within 60 days of the date of the written notice to the LWDA, the LWDA responds

                                     18    indicating that it does not intend to investigate of PARAGON'S violations of the Labor Code, or if

                                     19    the LWDA fails to respond within 65 days of that date, PLAINTIFF intends to amend this Class

                                     20    Action Complaint to state a cause of action for civil penalties under the PAGA as provided by Labor

                                     21    Code Section 2699.3(a)(2)(C).

                                     22                                      CLASS ACTION ALLEGATIONS

                                     23             20.      PLAINTIFF brings this action on behalf of himself and all others similarly situated
                                                                                                                    and seek to represent a
                                     24    as a class action pursuant to Section 382 of the Code of Civil Procedure

                                     25    CLASS of similarly situated individuals defined as follows:
                                                                                                                         and who are or were
                                     26                   "All individuals employed by Power Paragon, Inc. in California

                                     27                   misclassified `exempt.'"

                                     28
                                            Page 5
                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
     1                       21.         The "CLASS PERIOD" is defined as four (4) yetf_ri                 filing of the initial
     2           Complaint through the trial of this matter.

      3                      22.         Members of the CLASS are so numerous that joirvic: of all members would be
      4          unfeasible and impractical.

         5                    23.         The precise scope of the CLASS can be ascertained by DEFENDANTS' records.

         6                    24.         There are questions of law and fact common among CLASS members including, but
          7        not necessarily limited to: (i) whether CLASS members were required to furnish personal vehicles

          8        for work purposes at their own expense; (ii) whether CLASS members were required to furnish and

             9        use a personal cellular telephone for work purposes at their own expense; (iii) whether, as the result

         10           of DEFENDANTS' policies, CLASS members are entitled to recover amounts paid for such

          11           expenses; and (v) whether DEFENDANTS engaged in unfair business practices in violation of
             12        California Business & Professions Code 17200 et seq.
             13                    25.         These common issues of fact and law predominate over any individualized issues.
              14                   26.         PLAINTIFF's claims are typical of those of the CLASS, in that PLAINTIFF and
4:
6
0             15        CLASS members were exposed to the same unlawful, systematic and companywide policies

0             16           discussed herein.
4k,
                 17                 27.         A class action is superior to other available methods for the fair and efficient

                 18        adjudication of the controversy.                       -

                 19                 28.         PLAINTIFF and his counsel will fairly and adequately protect the interests of the

                 20         CLASS.

                  21                                               FIRST CAUSE OF ACTION

                  22          VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194, and 1197.1 (FAILURE TO

                   23                           PAY OVERTIME, STRAIGHT TIME AND MINIMUM WAGES)

                   24               (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                   25                    29.      PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                      26     fully set forth herein.

                      27
                      28
                               Page 6

                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                     1                  30.         At all relevant times, DEFENDANTS failed to compensate PLAINTIFF proper

                                     2        overtime wages for overtime hours worked because of
                                                                                                     DEFENDA.1'.‘i'S' uniawful policy that failed
                                     3        to pay overtime rates for time worked
                                                                                    in excess of 40 hours per work week, when such time did not
                                     4        exceed 8 hours in a single work day. Accordingly,
                                                                                                   during his employment with DEFENDANTS,
                                     5        PLAINTIFF and the other CLASS members regularly worked overtime hours,
                                                                                                                     without being paid
                                     6            the proper amount of overtime pay.

                                     7                   31.        DEFNEDANTS also failed to pay PLAINTIFF and the other CLASS Members for
                                         8        all hours worked, including minimum, straight and overtime wages.

                                         9                32.        DEFENDANTS' failure to pay PLAINTIFF and the other CLASS members the
                                     10           unpaid balance of premium overtime compensation violates, among other provisions, sections 510,

                                     11            1194, 1194.2 and 1197.1 of the Labor Code and applicable Wage Orders and is therefore unlawful.
Law Offices of Corbett H. Williams




                                     12                    33.       DEFENDANTS also failed to pay PLAINTIFF and the other CLASS members

                                     13                    34.       PLAINTIFF and the other CLASS members are entitled remedies, including, but not

                                     14            limited to, their unpaid overtime compensation, penalties, interest, injunctive relief, costs, and

                                         15        attorneys' fees.

                                         16                                           SECOND CAUSE OF ACTION

                                         17            VIOLATION OF CALIFORNIA LABOR CODE § 2802 (FAILURE TO INDEMNIFY

                                         18                                          NECESSARY EXPENDITURES)

                                         19              (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                         20                 35.       PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                         21         fully set forth herein.

                                         22                   36.     Section 2802(a) of the California Labor Code requires DEFENDANTS to indemnify
                                                                                                                        in direct consequence of the
                                         23         their employees for all necessary expenditures or losses they incur

                                         24         discharge of their duties.
                                                                                                                              or to adequately
                                         25                   37.Throughout the Class Period, DEFENDANTS failed to reimburse
                                                                                                    expenses incurred during the course of their
                                             26     reimburse PLAINTIFF and CLASS members necessary

                                             27

                                             28
                                                      Page 7
                                                                                                                   COMPLAINT
                                                                                        FIRST AMENDED CLASS ACTION
                                               employment, includp                 ,rn; 1.4     e),.2tnse3 incurred during work-related travel, the
                                          2    provision of personal     .          -• - '              tile: telephones and personal vehicles.
                                          3             38.   As a dire:::                    • F. ;21 &NTS' failure to reimburse them for necessary
                                          4    expenses as required by law, FL.,               J•            ASS hove suffered substantial monetary
                                          5    damages.

                                          6             39.    In addition to all unreimbursed                             PLAINTIFF on behalf of
                                          7    himself and the CLASS, seeks recovery of all attr,rne.-) ::                 as provided by California
                                          8    Labor Code Section 2802(c).

                                          9                                       THIRD CAUSE L r A             i(t11

                                      10       VIOLATION OF CALIFORNIA LABOR                    COn F, 226.1, 226.10        and 512 (FAILURE TO
                                      11                                          PROVIDE MEAL PERIODS)
Law Offices of Corbett H. Williams




                                      12            (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                      13                40.    PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      14       fully set forth herein.

                                      15                41.    At all relevant times, the applicable IWC Wage Order and California Labor Code

                                      16      Section 226.7 governed PLAINTIFF and the other CLASS members' employment by

                                     17       DEFENDANT.

                                     18                 42.    At all relevant times, California Labor Code Section 226.7 provided that no employer _

                                     19       shall require an employee to work during any meal period mandated by an applicable order of the

                                     20       California IWC.

                                     21                 43.    DEFENDANTS required PLAINTIFF and the other CLASS members to work five

                                     22       (5) or more hours without authorizing or permitting an uninterrupted, duty-free thirty (30) minute

                                     23       meal period.

                                     24               44.      DEFENDANTS failed to pay PLAINTIFF and the other CLASS members the full

                                     25       missed-meal period premium due pursuant to California Labor Code Section 226.7.

                                     26               45.     DEFENDANTS conduct violates the applicable IWC Wage Orders and California

                                     27       Labor Code Sections 226.7, 226.7(b), and 512.

                                     28
                                               Page 8

                                                                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                     1           46.    Pursuant to the applicable IWC
                                                                                          Wage Order and California Labor
                                                                                                                             Code Section
                                     2    226.7(b), PLAINTIFF and the
                                                                        other CLASS members are entitled to
                                                                                                             recover one additional hour of
                                     3    pay at the employee's regular
                                                                        hourly rate of compensation for each work
                                                                                                                  day that the meal period
                                     4    was not provided.

                                     5
                                                                            FOURTH CAUSE OF ACTION
                                     6     VIOLATION OF CALIFORNIA LABOR CODE §
                                                                                226.7 (FAILURE TO PROVIDE REST
                                     7
                                                                                        PERIODS)
                                     8         (By PLAINTIFF individually and on behalf of the CLASS,
                                                                                                      against DEFENDANTS)
                                     9            47.     PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though
                                     10   fully set forth herein.

                                     11           48.     At all relevant times, the applicable IWC Wage Order and California Labor Code
Law Offices of Corbett H. Williams




                                     12    Section 226.7 governed PLAINTIFF and the other CLASS members employment by

                                     13    DEFENDANTS.

                                     14            49.    At all relevant times, California Labor Code Section 226.7 provided that no employer

                                     15    shall require an employee to work during any rest period mandated by an applicable order of the

                                     16    California IWC.

                                     17           50.     DEFENDANTS required PLAINTIFF and the other CLASS members to work four

                                     18    (4) or more hours without authorizing or permitting an uninterrupted ten (10) minute rest period per

                                     19   each four (4) hour period worked.

                                     20           51.     DEFENDANTS failed to pay PLAINTIFF and the other CLASS members the full

                                     21    missed-rest period premium due pursuant to California Labor Code Section 226.7.

                                     22           52.     DEFENDANTS conduct violates the applicable IWC Wage Orders and California

                                     23    Labor Code Section 226.7.
                                                                                                            California Labor Code Section
                                     24           53.   Pursuant to the applicable IWC Wage Order and
                                                                                      members are entitled to recover one additional hour of
                                     25   226.7(b), PLAINTIFF and the other CLASS
                                                                                       compensation for each work day that the rest period
                                     26   pay at the employee's regular hourly rate of

                                     27    was not provided.

                                     28
                                            Page 9
                                                                                                 ACTION COMPLAINT
                                                                             FIRST AMENDED CLASS
           -,


                                                               FIFTH CAUSE OF
     •                                                                                 ACTION
          2             INA(         ORATE AND NON
                                                             -COMPLIANT WAGE
                                                                                         STATEMENTS IN VIOLATION OF
          3                                                 CALIFORNIA LABOR CODE § 226
          4                  (By PLAINTIFF
                                           individually and on behalf of the
                                                                             CLASS, against   DEFENDANTS)
                                   54.
                                     PLAINTIFF hereby re-alleges and
                                                                     incorporates all preceding paragraphs as though
           6        fully set forth herein.

           7                        55.         California. Labor Code section 226(a) sets forth reporting
                                                                                                           requirements for
              8         employers when they pay wages: "Every employer
                                                                       shall . . . at the time of each payment of wages,
               9        furnish each of his or her employees . . . an accurate itemized statement in writing
                                                                                                                   showing (1) gross
              10        wages earned, (2) total hours worked by the employee . . . (5) net wages earned . . . , and (9) all

              11         applicable hourly rates in effect during the pay period and the corresponding number of hours

E
es             12           worked at each hourly rate by the employee." Cal. Lab. Code § 226(a). "An employee suffering

▪                 13        injury as a result of a knowing and intentional failure by an employer to comply with subdivision

                   14        (a) shall be entitled to recover the greater of all actual damages or fifty dollars ($50) for the initial

     •
     La            15        pay period in which a violation occurs and one hundred dollars ($100) per employee for each

                   16         violation in a subsequent pay period, not to exceed an aggregate penalty of four thousand dollars

                    17           ($4,000), and is entitled to an award of costs and reasonable attorney's fees." Cal. Lab. Code §
     gen
                       18        226(e)(1). "An employee is deemed to suffer injury for purposes of this subdivision if the employer

                       19        fails to provide accurate and complete information as required by . . . subdivision (a) .   ."

                        20                56.      DEFENDANTS failed to furnish PLAINTIFF and the other CLASS Members

                        21        complete and accurate wage statements upon each payment of wages, in violation of California

                        22        Labor Code section 226(a). PLAINTIFF and the other CLASS Members are deemed to have

                         23        suffered injury because the wage statements issued by DEFENDANTS lacked one or more of the

                         24        items of information required under 226(a).

                            25             57.        PLAINTIFF and the other CLASS Members suffered actual injury and were

                            26      damaged by these failures because, among other things, these failures led them to believe they were

                            27      not entitled to be paid wages for overtime and regular wages although they were so entitled.

                             28
                                      Page 10
                                                                      FIRST AMENDED CLASS ACTION COMPLAINT
                                              //      58.      pc,   ant to section 226(e) of the Labor Code,
                                                                                                              or other   applicable law, PLAINTIFF
                                               and the othr-   —ASS Members are entitled to recover
                                          2                                                            statutory penalties, interest, injunctive relief,
                                      3       costs, al,-! attorneys' fees.

                                      4                                           SIXTH CAUSE OF ACTION
                                      5        UNLAWFUL, UNFAIR AND FRAUDULENT BUSINESS PRACTICES IN
                                                                                                                                      VIOLATION
                                      6                 OF CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.

                                      7            (By PLAINTIFF individually and on behalf of the CLASS, against DEFENDANTS)

                                      8               59.      PLAINTIFF hereby re-alleges and incorporates all preceding paragraphs as though

                                      9       fully set forth herein.

                                     10               60.      The unlawful conduct alleged herein, including, but not limited to, DEFENDANTS'

                                     11       failure to reimburse necessary expenses as required by California Labor Code Sections 2802(a)
Law Offices of Corbett H. Williams




                                     12       constitutes unlawful activity prohibited by California Business and Professions Code section 17200,

                                     13       et seq., including, but not limited to, Sections 17200, 17202, and 17203.

                                     14               61.      DEFENDANTS' actions herein alleged likewise constitute unfair, fraudulent and/or

                                     15       deceptive business practices within the meaning of California Business and Professions Code

                                     16       Sections 17200, et seq.

                                     17               62.      DEFENDANTS have deprived PLAINTIFF and members of the CLASS of money

                                     18       and/or property and PLAINTIFF and members of the CLASS have suffered injury in fact as the

                                     19       direct and proximate consequence of the unlawful, unfair and fraudulent conduct alleged herein.

                                     20              63.       Pursuant to Section 17203 of the California Business and Professions Code,

                                     21       PLAINTIFF seeks an order of this Court enjoining DEFENDANTS from continuing to engage in

                                     22       unlawful, unfair, or deceptive business practices and any other act prohibited by law, including those

                                     23       set forth in this Complaint. PLAINTIFF also seeks an order requiring DEFENDANTS to make full

                                     24       restitution of all moneys wrongfully withheld from PLAINTIFF and the CLASS members.

                                     25                                            PRAYER FOR RELIEF

                                     26              WHEREFORE, PLAINTIFF, on behalf of himself all CLASS members and all aggrieved

                                     27       employees of DEFENDANTS, pray for relief and judgment as follows:

                                     28
                                              Page 11
                                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                             1.         ..ctual damages;
                                              if
                                                                       Pre-judgment and post-judgment interest;
                                          2
                                          3                  3.        Statutory damages;

                                      4                      4.        Restitution;

                                      5                      5.        An award of reasonable attorneys' fees pursuant to Labor Code Sections

                                      6                                2802(c), 218.5, 226(h)and any other applicable law(s) that may provide for

                                      7                                recovery of attorneys' fees;

                                      8                      6.        An order enjoining DEFENDANTS from continuing the unlawful conduct

                                      9                                described herein;

                                     10                      7.        Costs of suit; and

                                     11                      8.        All such other remedies, legal or equitable as the Court may deem proper or
Law Offices of Corbett H. Williams




                                     12                                necessary.

                                     13        Dated:    May 5, 2021                         Law Off      of Corbett H. W. lams

                                     14
                                                                                             By:
                                     15                                                            A rneys   laintiff
                                                                                                   PATRICK BURNS
                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                               Page 12
                                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                                                         CERTIFICATE OF SERVICE
                                                                1, Corbett H    illiams, declare as follows:
                                                                 am empiuyed in the County of Orange, State of California; I am over
                                                     2                                                                                 the age of eighteen
                                                        yeas  and  am not a party to this action; my business address is 24422 Avenida de la Carlota, Suite
                                                    3 :"370, Laguna  Mills, California, 92653, in said County and State. On May 5, 2021, I served
                                                       following document(s):                                                                      the
                                                   4
                                                5                                 AMENDED CLASS ACTION COMPLAINT

                                                6     on the following parties: Defendant Power Paragon, Inc.

                                               7              The Corporation Trust Company
                                                              c/o Power Paragon, Inc.
                                               8              1209 Orange Street
                                                              Wilmington, DE 19801
                                               9
                                                      by the following means of service:
                                           10
                                                      X         BY MAIL: I placed a true copy in a sealed envelope addressed as indicated above, on
                                           11                   the above-mentioned date. I am familiar with the firm's practice of collection and
                                                                processing correspondence for mailing. It is deposited with the U.S. Postal Service on
     Law Offices of Corbett H. Williams




                                           12                   that same day in the ordinary course of business. I am aware that on motion of party
                                                                served, service is presumed invalid if postal cancellation date or postage meter date is
                                           13                   more than one day after date of deposit for mailing in affidavit.

                                           14         O          BY PERSONAL SERVICE: I emailed a true copy of this document to a messenger
                                                                with instructions to personally deliver it to each person[s] named at the address[es]
                                                                shown before 5:00 p.m. on the above-mentioned date.
                                           15
                                                      ❑         BY OVERNIGHT SERVICE: On the above-mentioned date, I placed a true copy of
                                           16                   the above mentioned document(s), together with an unsigned copy of this declaration, in
                                                                a sealed envelope or package designated by Federal Express with delivery fees paid or
                                           17                   provided for, addressed to the person(s) as indicated above and deposited same in a box
                                                                or other facility regularly maintained by Federal Express or delivered same to an
                                          18                    authorized courier or driver authorized by Federal Express to receive documents.
                                                      ❑        BY ELECTRONIC SERVICE: On the above-mentioned date, I caused each such
                                          19                   document to be transmitted by electronically mailing a true and correct copy through
                                                               the Law Offices of Corbett H. Williams' electronic mail system to the e-mail address(s)
                                          20                   set forth above.
                                          21         px        (STATE)            I declare under penalty of perjury under the laws of the State of
                                                                                  California that the foregoing is true and correct.
                                          22         ❑         (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.
                                          23
                                                             Executed on May 5, 2021.
                                          24

                                          25                                                                            Corbett H. Williams

                                          26

                                          27

                                          28

                                                    Page 1




r-
